                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 8:19-cv-02339-JAK (MAA)                                           Date: January 13, 2020
Title       Jane Doe v. Marie McHale et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                     Chris Silva                                            N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed

         On December 9, 2019, the Court denied Plaintiff Jane Doe’s (“Plaintiff”) Request to Proceed
In Forma Pauperis. (“Order,” ECF No. 5.) The Order stated that “Plaintiff shall pay the filing fees
in full or file an amended request to proceed in forma pauperis within 30 days of this case will be
dismissed.” (Id.) On December 31, 2019, the Order was returned as undeliverable by the United
States postal service. (ECF No. 6.)

       To date, Plaintiff has neither submitted the $400 filing fee nor an amended request to proceed
in forma pauperis.

        Plaintiff is ORDERED TO SHOW CAUSE by February 12, 2020 why the Court should
not recommend that the case be dismissed for failure to pay the filing fee or submit an application to
proceed in forma pauperis pursuant to Federal Rule of Civil Procedure 41(b). If Plaintiff submits
the $400 filing fee or an application to proceed in forma pauperis on or before that date, the Order to
Show Cause will be discharged, and no additional action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed for failure to pay the filing fee or submit an
application to proceed in forma pauperis pursuant to Federal Rule of Civil Procedure 41(b).

It is so ordered.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:19-cv-02339-JAK (MAA)                                   Date: January 13, 2020
Title      Jane Doe v. Marie McHale et al.


Attachment
Request to Proceed In Forma Pauperis with Declaration in Support (CV-60P)




                                                                    Time in Court:        0:00
                                                              Initials of Preparer:       CSI


CV-90 (03/15)                       Civil Minutes – General                           Page 2 of 2
